Citation Nr: 0334148	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active service from December 1970 to 
April 1972.
This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from February 2002 rating action by the RO 
that denied entitlement to special monthly compensation based 
on the need for aid and attendance of another person.  

REMAND

The veteran contends that he is in need of the regular aid 
and attendance by another persons due to his service-
connected disabilities.  The veteran is service connected for 
post-operative residuals of a tracheo-bronchial stent, status 
post tracheal stenosis, evaluated as 100 percent disabling; 
diabetes mellitus with neurogenic bladder, evaluated as 20 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 20 
percent disabling; and residuals of a stab wound to the 
gluteus muscle, evaluated as 10 percent disabling.  The 
veteran also has non-service connected disabilities that 
include coronary artery disease, chronic obstructive 
pulmonary disease, chronic pain, and morbid obesity.

In August 2001 the veteran underwent a VA examination to 
determine if he was housebound or in need of aid and 
attendance.  The examiner determined that the veteran was 
unable to bathe or dress himself, and required daily personal 
health care services of a skilled provider without which he 
need hospitalization, nursing home care, or other 
institutional care.  The examining physician did not specify 
whether or not the veteran's incapacity was the result of his 
service connected disabilities alone or due to a combination 
of service connected and nonservice connected disabilities.  
The veteran was thereafter afforded a general VA physical 
examination in November 2001 that was conducted without a 
review of the claims folder.  The examiner on this occasion 
concluded that the veteran's activity "is very much limited 
secondary to his morbid obesity rather than his coronary 
artery diseased".  The examiner did not directly comment as 
to whether or not the veteran was in need of aid and 
attendance.   

In view of the above, the Board believes that the veteran 
should be afforded a current examination to determine if he 
is in need of aid and attendance of another person due to his 
service connected disabilities alone.  In addition, the 
record indicates that the veteran receives on going medical 
care at a VA medical facility, but no records reflecting such 
treatment subsequent to March 18, 2002, are in the claims 
folder.  In March 2002, it was reported that the veteran was 
to be seen again in one month.  The clinical records 
documenting treatment subsequent to March 2002 are not a part 
of the claims folder.  

VA is required to specifically inform the claimant and the 
claimant of the evidence needed to substantiate the claim, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002).  The RO has not provided this notice to the 
veteran.

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should provide the veteran 
with a VCAA notice letter. 

2.  The RO should obtain records of the 
veteran's treatment at the Augusta VA 
Medical Center subsequent to March 18, 
2002. 

3.  Then the veteran should be afforded a 
VA examination to determine his 
eligibility for special monthly 
compensation based on the need for aid 
and attendance of another person.  The 
claims folder must be made available to 
the examining physician prior to the 
evaluation so that the clinical record 
may be reviewed.  The examiner should 
state that he/she has reviewed the 
clinical record in the examination 
report. 

The examiner should provide a medical 
opinion, with rationale, as to whether 
the veteran's service connected 
disabilities cause him to be bedridden; 
render him incapable of dressing or 
undressing himself; or keeping himself 
ordinarily clean and presentable; require 
the frequent adjustment of prosthetic or 
orthopedic appliances that cannot be done 
without assistance; prevent him from 
feeding himself; render him unable to 
attend to the wants of nature; or prevent 
him from protecting himself from the 
hazards incident to his environment.

4 Then, the RO should readjudicate the 
claim.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
case should then be returned to this 
Board, if otherwise in order.  

No action is required by the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
evidence and to insure that he receives due process of law.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

